DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a method of determining whether an object of interest is detected within an area and ignoring the object of interest, classified in U.S. 340/541 and CPC H04N7/56.
II. Claims 10-15, drawn to a system of detecting a first object and a second object, ignoring the first and second objects based on the detection of the objects, and resetting detection parameters, classified in U.S. 340/541 and CPC H04N7/56.
III. Claims 16-20, drawn to a method of detecting an object of interest and causing an intrusion detection system to ignore changes within an area until expiration of a time parameter, classified in U.S. 340/541 and CPC H04N7/56.


The inventions are independent or distinct, each from the other because:
Inventions I, II, and III are directed to related methods and a system. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed perform different functions, and therefore have materially different modes of operation, do not overlap in scope, and are mutually exclusive.  Invention I   detects an object of interest, identifies an area within a particular scene, determines if the object is detected a number of times within the time period, and based on the determination, ignoring the object of interest.  Invention II detects a first object and ignoring the first object when the object of interest is detected a threshold number of times, detect a second object and ignore the second object when detected over the threshold number of times, and based on determining a total area of the first and second areas exceed an area threshold, resetting detection parameters associated with the first area and the second area.  Invention III detects an object of interest, identifies an area associated with the object, and based on determining the object is detected within the area over a threshold number of times within a time period, causing an intrusion detection system to ignore changes within the area until expiration of a time parameter.  
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A search conducted for the limitations of Invention I would not necessarily yield results for Inventions II and III.  Similarly, a search conducted for Invention II would not necessarily yield results for Inventions I and III.  Lastly, a search conducted for Invention III would not necessarily yield results for Inventions I and II.  Therefore, there is a serious search burden as Inventions I-III would require different search criteria and areas.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES J YANG/               Primary Examiner, Art Unit 2683